Bigelow, J.
The defendant, in endeavoring to make out his defence to the plaintiffs’ claim, sought to prove the contents of the policy of insurance in his own possession by the evidence of one of the officers of the company, contained in answers filed to interrogatories proposed by the defendant. This was a clear violation of the familiar principle of law, excluding parol *77evidence of the contents of a written paper; and the rejection of the evidence was correct. This seems, by the bill of exceptions, to have been the only point to which the ruling of the judge applied. The defendant deemed evidence of the contents of the policy material to his case, and, having failed to prove them by competent proof, submitted to a verdict, without seeking to maintain his defence by other or further proof. Having seen fit to put his case upon the ruling of the court on this single point, we cannot undertake to consider the validity of other objections, as to which no rulings were made. Nor can we undertake to inquire as to the relevancy and materiality of the evidence which he offered, and which was rejected by the court. The defendant having offered evidence on a particular point, which he deemed material to his case, which the court rightly rejected, and having thereupon abandoned his case and yielded to a verdict, cannot now ask this court to say that the evidence offered by himself was immaterial. Exceptions overruled.